Filed 6/21/16 P. v. Lougin CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A146388
v.
MICHAEL LOUGIN,                                                      (Alameda County
                                                                     Super. Ct. No. C172992)
         Defendant and Appellant.


         Defendant Michael Lougin appeals following the denial of his motion to reduce a
restitution fine. His court-appointed counsel has filed a brief seeking our independent
review of the record pursuant to People v. Wende (1979) 25 Cal. 3d 436 to determine
whether there are any arguable issues on appeal. We conclude there are no issues
requiring further review and affirm.
         Lougin was charged with two counts of sexual acts with a child 10 years old or
younger in violation of Penal Code section 288.7 with special allegations as violent
felonies and an allegation of a prior felony. In accord with a negotiated disposition,
Lougin entered no contest pleas to a single count of oral copulation by force in violation
of section 288a, and sexual penetration by foreign object in violation of section 289. All
other counts and enhancements were dismissed.
         On January 6, 2014, in accord with the plea agreement, Lougin was sentenced to
two consecutive six-year prison terms. He was awarded 353 days pre-sentence credits.
Among other fees and fines, he was ordered to pay a $5,000 restitution fine.




                                                             1
On August 6, 2015, Lougin filed a petition to reduce or vacate the restitution fine on the
grounds that the trial court did not consider his ability to pay the fine imposed. The court
denied the petition for lack of jurisdiction because Lougin’s criminal proceedings were
concluded and the judgment was final. Lougin appealed.
       When the fine was imposed at Lougin’s sentencing on January 6, 2014, he was
represented by counsel and made no objection. Thereafter, the judgment became final
without appeal, and the court correctly concluded it had no jurisdiction to entertain
Lougin’s petition filed more than 120 days after sentencing. (Pen. Code, § 1170 (d);
People v. Superior Court (Cornelius) (1995) 31 Cal. App. 4th 343, 348.)
       Lougin’s counsel has represented that he advised Lougin of his intention to file a
Wende brief in this case and of Lougin’s right to submit supplemental written argument
on his own behalf. He has not done so. Lougin has also been advised of his right to
request that counsel be relieved.
       Our full review of the record reveals no issue that requires further briefing.
                                      DISPOSITION
       The judgment is affirmed.




                                                  _________________________
                                                  Siggins, J.


We concur:


_________________________
McGuiness, P.J.


_________________________
Pollak, J.




                                              2